
	

113 S1186 IS: Essex National Heritage Area Reauthorization Act
U.S. Senate
2013-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1186
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2013
			Ms. Warren (for herself
			 and Mr. Cowan) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To reauthorize the Essex National Heritage
		  Area.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Essex National Heritage Area
			 Reauthorization Act.
		2.Reauthorization
			 of Essex National Heritage AreaDivision II of the Omnibus Parks and Public
			 Lands Management Act of 1996 (16 U.S.C. 461 note; Public Law 104–333) is
			 amended—
			(1)in section 507,
			 by striking September 30, 2012 and inserting September
			 30, 2027; and
			(2)in section
			 508(a), by striking $10,000,000 and inserting
			 $20,000,000.
			
